Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 7, 2010 by and among GOLDEN MINERALS COMPANY, a Delaware
corporation (the “Company”), and MH ARGENTINA S.A., a sociedad anonima organized
under the laws of Argentina (“Hochschild”).

 

RECITALS

 

A.            In connection with the Purchase and Sale Agreement by and among
the Company, Hochschild and certain other parties dated December 30, 2009 (the
“Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Purchase Agreement, to issue to Hochschild 400,000 shares of
the Company’s authorized but unissued Common Stock (the “Shares”) and to deliver
warrants to purchase 300,000 shares of Common Stock at an exercise price of
US$15.00 (the “Warrant Shares”).

 

B.            To induce Hochschild to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

SECTION 1.         Definitions.

 

In addition to the terms that are defined elsewhere in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” with respect to any specified person, has the meaning specified in
Rule 144.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Deferral Notice” has the meaning specified in Section 3(d) hereof.

 

“Deferral Period” has the meaning specified in Section 3(d) hereof.

 

“Delay Period” has the meaning set forth in Section 2(g).

 

“Delayed Filing Date” has the meaning set forth in Section 2(c).

 

“Demand Notice” has the meaning set forth in Section 2(a).

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

--------------------------------------------------------------------------------


 

“Effectiveness Period” means the period commencing on the on the date the
Registration Statement becomes effective and ending on the date on which the
Company terminates the Registration Statement following the period of
effectiveness required pursuant to Section 2(d), or until all Registrable
Securities have ceased to be Registrable Securities, whichever is earlier.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

“Filing Date” has the meaning set forth in Section 2(c).

 

“Holder” of “Holders” means Hochschild, any transferee or assignee thereof to
whom Hochschild assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 8(a), and
any transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 8(a).

 

“Material Event” has the meaning specified in Section 3(d) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to this Agreement.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Outstanding Registrable Securities” means the securities of the Company that
qualify as Registrable Securities at the time of delivery of a Demand Notice.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Registrable Securities” means the (i) Shares issued to Hochschild under the
Purchase Agreement, (ii) the Warrant Shares, and (iii) any security issued with
respect thereto upon any stock dividend, split, merger or similar event until,
in the case of any such security, the earlier of (1) the sale pursuant to
Rule 144 under the Securities Act or a registration statement of such
Registrable Securities, or (2) the first date on which the Registrable
Securities may be sold pursuant to Rule 144 without being subject to the volume
restrictions set forth in Rule 144(e).

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Requesting Holder” has the meaning set forth in Section 2(a).

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar or successor rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.

 

“Shares” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

SECTION 2.       Demand Registration Right.

 

(a)                                  Right to Demand.  Upon the terms and
subject to the conditions of this Agreement, Holders (the “Requesting Holders”)
shall have the right, by written notice delivered to the Company (the “Demand
Notice”), to request that the Company register for resale under and in
accordance with the provisions of the Securities Act the number of Registrable
Securities designated by such Holders (a “Demand Registration”).  Promptly
following its receipt of a Demand Notice, the Company will notify other Holders,
if any, of the proposed registration and allow them the opportunity to include
Registrable Securities in such registration.  Holders that elect to participate
in such registration shall provide written notice of such election to the
Company within ten business days of their receipt of notice from the Company.

 

(b)                                 Limits on Demand Registration.

 

(i)

The Company shall not be required to register any Registrable Securities
pursuant to this Section 2 unless the anticipated aggregate offering price to
the public in the relevant offering is expected to be at least $2 million.

 

 

(ii)

The Company shall not be obligated to effect more than one Demand Registration
and shall not be obligated to file a Registration Statement with respect to a
Demand Registration prior to May 31, 2010.

 

3

--------------------------------------------------------------------------------


 

(iii)

 

The Company shall not be obligated to file a Registration Statement with respect
to a Demand Registration within 90 days of the completion of any underwritten
offering of the Company’s securities.

 

 

 

(iv)

 

The Company shall not be obligated to file a Registration Statement with respect
to any Demand Notice submitted after the date that is three years after the date
hereof.

 

 

 

(v)

 

The Company shall not be obligated to file a Registration Statement with respect
to the distribution of the Registrable Securities in an underwritten offering.

 

(c)                                  Filing of Registration Statement.  Subject
to Sections 2(b) and 2(g), as soon as practicable, but in any event within 60
days of the date on which the Company receives a Demand Notice (the “Filing
Date”) (unless a Delay Period is in effect, in which case within 60 days of the
termination of the Delay Period, the “Delayed Filing Date”), the Company shall
file with the SEC a Registration Statement on the appropriate form for the
registration and sale of the Registrable Securities specified in such Demand
Notice, together with the number of Registrable Securities requested to be
included in the Demand Registration by other Holders, if any.

 

(d)                                 Effectiveness of Registration Statement. 
The Company shall use its commercially reasonable efforts to (i) cause a
Registration Statement filed pursuant to Section 2(c) to be declared effective
by the SEC as soon as reasonably practicable, and (ii) subject to Section 8(l),
keep such Registration Statement continuously effective and usable for the sale
of Registrable Securities for a period of up to two hundred seventy (270) days
or, if earlier, until the distribution contemplated in the Registration
Statement has been completed.  If the Company has an effective Registration
Statement on Form S-1 filed pursuant to Section 2(c) and becomes eligible to use
Form S-3 or such other short-form registration statement form under the
Securities Act, the Company shall promptly give notice of such eligibility to
the Holders covered thereby and may, or at the request of such Holders with a
majority of such Registrable Securities shall, promptly convert such
Registration Statement on Form S-1 to a Registration Statement on Form S-3 or
such other short-form registration statement by means of a post-effective
amendment or otherwise, unless any Holder notifies the Company within 10
business days of receipt of the Company’s notice that such conversion would
interfere with its distribution of Registrable Securities already in progress
and provides a reasonable explanation therefor, in which case the Company will
delay the conversion of the Registration Statement for a reasonable time after
receipt of the first such notice, not to exceed 30 days in the aggregate (unless
the Company, at such time as the conversion from Form S-1 to Form S-3 or such
other short-form registration statement may occur, would otherwise be required
to amend the Registration Statement on Form S-1 and require that Holders suspend
sales).

 

4

--------------------------------------------------------------------------------


 

(e)                                  Holders’ Withdrawal.  Holders of a majority
of the Registrable Securities to be included in a Demand Registration may, at
any time prior to the effective date of the Registration Statement relating
thereto, revoke such request by providing a written notice to the Company of
such revocation.  If such revocation request is received more than fifteen (15)
business days after delivery of the Demand Notice, Holders’ right to request a
further Demand Registration shall terminate.

 

(f)                                    Preemption of Demand Registration. 
Notwithstanding anything to the contrary contained herein, after receiving a
Demand Notice, the Company may elect to effect an underwritten primary
registration in lieu of the Demand Registration if the Company’s Board of
Directors believes that such primary registration would be in the best interests
of the Company.  In the event the Company elects to effect a primary
registration after receiving a Demand Notice, the Company shall use its
commercially reasonable efforts to have the registration statement relating to
the primary registration declared effective by the Commission as soon as
reasonably practicable. In addition, the request for a Demand Registration shall
be deemed to have been withdrawn and such primary registration shall not be
deemed to be a Demand Registration for the purposes of Section 2(b).

 

(g)                                 Delay Period.  Notwithstanding anything to
the contrary set forth herein, the Company shall have the right to delay the
filing of any Registration Statement otherwise required to be filed pursuant to
Section 2, or to suspend the use of any Registration Statement, for a period not
in excess of 60 consecutive days and no more than 90 days in any consecutive
12-month period (a “Delay Period”), if (i) the Company is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and the Company determines in good faith that the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in any Registration Statement, (ii) the
Company has experienced some other material non-public event the disclosure of
which at such time, in the good faith judgment of the Company, would materially
adversely affect the Company, or (iii) the Company determines in good faith that
the filing or the inability to suspend the use of the Registration Statement
would otherwise be detrimental to the Company or its stockholders, or would
substantially interfere with the Company’s ability to timely file a Form 10-Q or
10-K.

 

SECTION 3.       Registration Procedures.

 

In connection with the registration obligations of the Company under Section 2
hereof, the Company shall:

 

(a)                                  Prepare and file with the SEC such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep such Registration Statement continuously effective for the
applicable period specified in Section 2(d); cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use commercially

 

5

--------------------------------------------------------------------------------


 

                                                reasonable efforts to comply
with the provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented.

 

(b)                                 Submit to the SEC, within two (2) Business
Days after the Company learns that no review of the Registration Statement will
be made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.

 

(c)                                  Use commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible moment or, if any such order or suspension is made
effective during any Deferral Period, at the earliest possible moment after the
expiration of such Deferral Period.

 

(d)                                 Upon (A) the issuance by the SEC of a stop
order suspending the effectiveness of the Registration Statement or the
initiation of proceedings with respect to the Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact (a “Material Event”) as a result of which any
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading (including, in any such case, as a result of the
non-availability of financial statements), or (C) the occurrence or existence of
any development, event, fact, situation or circumstance relating to the Company
that, in the discretion of the Company, makes it appropriate to suspend the
availability of the Registration Statement and the related Prospectus, (i) in
the case of clause (B) above, subject to the next sentence, as promptly as is
reasonably practicable prepare and file a post-effective amendment to such
Registration Statement or a supplement to the related Prospectus or any document
incorporated therein by reference or file any other required document that would
be incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,

 

6

--------------------------------------------------------------------------------


 

                                                and, in the case of a
post-effective amendment to a Registration Statement, subject to the next
sentence, use commercially reasonable efforts to cause it to be declared
effective as promptly as is reasonably practicable, and (ii) give notice (via
facsimile, telephone or electronic mail followed by a written notice by
internationally recognized overnight courier) to the Notice Holders that the
availability of the Registration Statement is suspended (a “Deferral Notice”)
and, upon receipt of any Deferral Notice, each Notice Holder agrees not to sell
any Registrable Securities pursuant to the Registration Statement until such
Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as is reasonably practicable, (y) in the case
of clause (B) above, as soon as, in the sole reasonable judgment of the Company,
public disclosure of such Material Event would not be prejudicial to or contrary
to the interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as reasonably practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Company, such
suspension is no longer appropriate. The period during which the availability of
the Registration Statement and any Prospectus is suspended (the “Deferral
Period”) is not to exceed (i) 60 consecutive days at any one time; (ii) 30 days
in the aggregate in any three-month period; or (iii) 60 days in the aggregate
during any 12-month period, or as otherwise required by applicable regulatory
authority; provided that, the number of days the Company is required to keep the
Registration Statement effective shall be extended by the number of days equal
to the aggregate Deferral Period(s). The first day of any Deferral Period must
be at least two (2) trading days after the last day of any prior Deferral
Period.

 

(e)                                  During the Effectiveness Period (except
during such periods that a Deferral Notice is outstanding and has not been
revoked), deliver to each Notice Holder in connection with any sale of
Registrable Securities pursuant to a Registration Statement, without charge, as
many copies of the Prospectus or Prospectuses relating to such Registrable
Securities and any amendment or supplement thereto as such Notice Holder may
reasonably request; and the Company hereby consents (except during such periods
that a Deferral Notice is outstanding and has not been revoked) to the use of
such Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

(f)                                    Subject to Section 3(d), prior to any
public offering of the Registrable Securities pursuant to the Registration
Statement, use commercially reasonable efforts to register or qualify or
cooperate with the Notice Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky

 

7

--------------------------------------------------------------------------------


 

                                                laws of such jurisdictions
within the United States as any Notice Holder reasonably requests in writing
(which request may be included in the Notice and Questionnaire), it being agreed
that no such registration or qualification will be made unless so requested;
prior to any public offering of the Registrable Securities pursuant to the
Registration Statement, use commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period in connection with such Notice Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things necessary to enable
the disposition in such jurisdictions of such Registrable Securities in the
manner set forth in the relevant Registration Statement and the related
Prospectus; provided, that the Company will not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it is
not otherwise qualified or (ii) take any action that would subject it to general
service of process in suits or to taxation in any such jurisdiction where it is
not then so subject.

 

SECTION 4.       Holder’s Obligations.

 

(a)                                  Each Holder of Registrable Securities
agrees that if such Holder wishes to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus, it will do so only in accordance
with Section 3(d) and this Section 4. Each Holder of Registrable Securities
wishing to sell Registrable Securities pursuant to any Registration Statement
and related Prospectus agrees to deliver a Notice and Questionnaire to the
Company promptly upon becoming a Holder and notify the Company of any change in
such information at least five (5) business days prior to the filing of the
Registration Statement. From and after the date the Registration Statement is
declared effective, the Company shall, as promptly as is reasonably practicable
after the date a fully completed and legible Notice and Questionnaire is
received by the Company, (i) if required by applicable law, file with the SEC a
post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other document required by the SEC so that the Holder delivering such
Notice and Questionnaire is named as a selling security holder in the
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law (other than laws not generally
applicable to all Holders of Registrable Securities wishing to sell Registrable
Securities pursuant to the Registration Statement and related Prospectus) and
using the manner of sale specified in the Notice and Questionnaire, and, if the
Company shall file a post-effective amendment to the Registration Statement, use
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Securities Act as promptly as is reasonably
practicable; (ii) provide such Holder copies of any documents filed pursuant to
this Section; and (iii) notify such Holder as promptly as is reasonably
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to this Section.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Registration
Statement or to receive a Prospectus relating thereto, unless such Holder has
furnished the Company with a properly completed Notice and Questionnaire as
required pursuant to this Section 4 (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence.  Each Notice Holder agrees promptly to furnish to the Company in
writing all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading, any other information regarding such Notice Holder and the
distribution of such Registrable Securities as may be required to be disclosed
in the Registration Statement under applicable law or pursuant to SEC comments
and any information otherwise required by the Company to comply with applicable
law or regulations. Each Holder further agrees, following termination of the
Effectiveness Period, to notify the Company, within ten (10) Business Days of a
request, of the amount of Registrable Securities sold pursuant to the
Registration Statement and, in the absence of a response, the Company may assume
that all of the Holder’s Registrable Securities were so sold.

 

SECTION 5.       Registration Expenses.

 

The Company shall bear all fees and expenses incurred in connection with the
performance by the Company of its obligations under Sections 2, 3 and 4 of this
Agreement whether or not any of the Registration Statements are declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the Toronto Stock Exchange
and any U.S. national securities exchange on which the Company’s Common Stock is
then listed and (y) of compliance with U.S. federal and state securities or
“Blue Sky” laws to the extent such filings or compliance are required pursuant
to this Agreement (including, without limitation, reasonable fees and
disbursements of the counsel specified in the next sentence in connection with
Blue Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Registration Statement may designate)), (ii) printing
expenses, (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, and (iv) fees and
disbursements of counsel for the Company in connection with the Registration
Statement, provided, however, that the Company shall not be responsible for any
brokers’ fees, commissions or discounts in connection with the sale of
Registrable Securities or the fees and expenses of legal counsel for the
Holders.

 

SECTION 6.       Information Requirements.

 

The Company covenants that, if at any time before the end of the Effectiveness
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Holder of Registrable Securities and take such
further reasonable action as any Holder of Registrable Securities may request in
writing (including, without limitation, making such reasonable representations
as any such Holder may request), all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under and
in

 

9

--------------------------------------------------------------------------------


 

compliance with the Securities Act and customarily taken in connection with
sales pursuant to such exemptions. Upon the written request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with the filing requirements of
Rule 144.

 

SECTION 7.       Indemnification and Contribution.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Holder of Registrable Securities covered by the Registration
Statement, the directors, officers, employees, Affiliates and agents of each
such Holder and each person who controls any such Holder within the meaning of
either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or in any amendment
thereof, in each case at the time such became effective under the Securities
Act, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity shall be in addition to any liability that the Company may otherwise
have.

 

(b)                                 Each Holder of securities covered by the
Registration Statement severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each such Holder, but only with
reference to information relating to such Holder furnished to the Company in
writing by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement shall
be acknowledged by each Notice Holder that is not Hochschild in such Notice
Holder’s Notice and Questionnaire and shall be in addition to any liability that
any such Notice Holder may otherwise have.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses or otherwise materially prejudices the
indemnifying party; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including one local counsel)
to represent the indemnified party in an action, the indemnified party shall
have the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

 

(d)                                 If the indemnification to which an
indemnified party is entitled under this Section 7 is for any reason unavailable
to or insufficient although applicable in accordance with its terms to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses,

 

11

--------------------------------------------------------------------------------


 

                                                liabilities, claims, damages and
expenses incurred by such indemnified party, as incurred, in such proportion as
is appropriate to reflect the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative fault of the Company on the one hand and the Holders of the
Registrable Securities on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied in writing by the Company or in writing by the Holder of
the Registrable Securities and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 7(d). The aggregate amount of
losses, liabilities, claims, damages, and expenses incurred by an indemnified
party and referred to above in this Section 7(d) shall be deemed to include any
out-of-pocket legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Holder of any Registrable
Securities shall be required to indemnify or contribute any amount in excess of
the amount by which the proceeds received from the sale of the Registrable
Securities by such Holder of Registrable Securities exceeds the amount of any
damages that such Holder of Registrable Securities has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7(d), each person, if any, who controls Hochschild
or any Holder of Registrable Securities within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as Hochschild or such Holder, and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as the Company.

 

12

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Section 7 shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any Holder or the Company or any of the indemnified persons referred
to in this Section 7, and shall survive the sale by a Holder of Registrable
Securities covered by the Registration Statement.

 

SECTION 8.                        Miscellaneous

 

(a)                                  Successors and Assigns.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties, provided however that this Agreement may be assigned by the
Holder in connection with the transfer of all, but not less than all, of the
Registrable Securities to any Affiliate of the Holder.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective permitted successors and
assigns.  If any permitted transferee of any Holder shall acquire Registrable
Securities, such Registrable Securities shall be subject to all of the terms of
this Agreement and by taking and holding such Registrable Securities such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement.  Nothing in this Agreement is
intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

(b)                                 Notices.  All notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered (i) when delivered personally, (ii) if transmitted by
facsimile, when confirmation of transmission is received, unless it is not
during normal business hours in the place of receipt, in which case it shall be
deemed delivered on the next business day, or (iii) if sent by registered or
certified mail, return receipt requested, or by private courier, when received;
and shall be addressed as follows:

 

Company:

 

Golden Minerals Company
350 Indiana Street, Suite 800
Golden, Colorado 80401
Attn: President
Fax: (303) 839-5907

 

with a copy to:

 

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: Deborah J. Friedman
Fax: (303) 892-7400

 

 

13

--------------------------------------------------------------------------------


 

Hochschild:

 

Hochschild Mining PLC
Calle La Colonia No. 180, Urb. El Vivero, Santiago de Surco
Lima, Peru
Attention: Jose Augusto Palma
Attention: Isac Burstein
Fax No.: 51 1 437-5009

 

 

or to such other address as such party may indicate by a notice delivered to the
other parties hereto.

 

(c)                                  Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, without the written consent of the Company
and the Holders of a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement; provided, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 8(c), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

 

(d)                                 Severability.  Any term or provision of this
Agreement that is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable in any situation in any jurisdiction shall
not affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (as opposed to
the conflicts of law provisions) of the State of New York.

 

(f)                                    Submission to Jurisdiction.  The parties
hereby submit to the non-exclusive jurisdiction of any court of the State of New
York or the United States District Court for the Southern District of the State
of New York for the purpose of any suit, action, or other proceeding arising out
of this Agreement, and waive any and all objections to jurisdiction that they
may have under the laws of the State of  New York or the United States and any
claim or objection that any such court is an inconvenient forum.

 

(g)                                 Entire Agreement.  This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts (including by facsimile or similar means of
electronic communication), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(i)                                     Specific Performance.  Hochschild and
the Company each agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed by them in accordance
with the terms hereof and that each party shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.  Each party hereto expressly waives any requirement that any other party
hereto obtain any bond or provide any indemnity in connection with any action
seeking injunctive relief or specific enforcement of the provisions of the
Agreement.

 

(j)                                     Expenses.  All reasonable, documented
out-of-pocket costs and expenses  incurred by the parties in connection with the
negotiation, preparation, execution and delivery of this Agreement, including
the fees, expenses and disbursements of legal counsel and accountants, shall be
paid by the Company.  Except as otherwise set forth in this Agreement, costs and
expenses incurred by the parties in connection with the performance of its
obligations under this Agreement shall be paid by the party incurring such
expenses.

 

(k)                                  Approval of Holders.  Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than Hochschild or subsequent Holders of Registrable Securities if such
subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

15

--------------------------------------------------------------------------------


 

(l)                                     Termination.  This Agreement and the
obligations of the parties hereunder shall terminate upon the earlier to occur
of (i) the expiration of the Effectiveness Period or (ii) such time as there
shall be no Registrable Securities.

 

* * * * *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this REGISTRATION RIGHTS AGREEMENT
as of the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

 

 

 

/s/ Robert P. Vogels

 

 

Name:

Robert P. Vogels

 

 

Title:

SVP & CFO

 

 

 

 

MH ARGENTINA S.A.

 

 

 

 

 

 

 

 

/s/ Isac Burstein

 

 

Name:

 Isac Burstein

 

 

Title:

V.P. Business Development

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE.

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned made in the Company’s
Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
the registration Rights Agreement and that the transferee must complete this
Notice and Questionnaire in order to avail itself of the rights under the
Registration Rights Agreement.

 

[CONTINUED NEXT PAGE]

 

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

 

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO
GOLDEN MINERALS COMPANY AS FOLLOWS:

 

ONE (1) COPY BY FACSIMILE TO FAX: (303) 839-5907

 

WITH THE ORIGINAL COPY TO FOLLOW TO:

 

GOLDEN MINERALS COMPANY

 

--------------------------------------------------------------------------------

 

ATTENTION: CHIEF FINANCIAL OFFICER

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

1.                                       YOUR IDENTITY AND BACKGROUND AS THE
BENEFICIAL OWNER OF THE REGISTRABLE SECURITIES.

 

(a)                                  Your full legal name:

 

 

(b)                                 Your business address (including street
address) (or residence if no business address), telephone number and facsimile
number:

 

Address:

 

 

Telephone No.:

 

Fax No.:

 

(c)                                  Are you a broker-dealer registered pursuant
to Section 15 of the Exchange Act?

 

o   Yes.

 

o   No.

 

--------------------------------------------------------------------------------


 

(d)                                 If your response to Item 1(c) above is no,
are you an “affiliate” of a broker-dealer registered pursuant to Section 15 of
the Exchange Act?

 

o   Yes.

 

o   No.

 

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

(e)                                  Full legal name of person or entity in
whose name you hold the Registrable Securities—(i.e. name of your broker, if
applicable, through which your Registered Securities are held):

 

Record Stockholder:

 

Name of broker:

 

Contact person:

 

Telephone No.:

 

2.                                       YOUR RELATIONSHIP WITH GOLDEN MINERALS
COMPANY

 

(a)                                  Have you or any of your affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) held any position or office or have you
had any other material relationship with Golden Minerals Company (or its
predecessors or affiliates) within the past three years?

 

o   Yes.

 

o   No.

 

(b)                                 If your response to Item 2(a) above is yes,
please state the nature and duration of your relationship with Golden Minerals
Company:

 

3.                                       YOUR INTEREST IN THE REGISTRABLE
SECURITIES.

 

(a)                                  State the number of such Registrable
Securities beneficially owned by you.

 

 

(b)                                 Other than as set forth in your response to
Item 3(a) above, do you beneficially own any other securities of Golden Minerals
Company?

 

o   Yes.

 

o   No.

 

--------------------------------------------------------------------------------


 

(c)                                  If your answer to Item 3(b) above is yes,
state the type, the aggregate amount and CUSIP No. (if applicable) of such other
securities of Golden Minerals Company beneficially owned by you:

 

Type:

 

Aggregate amount:

 

CUSIP No.:

 

(d)                                 Did you acquire the securities listed in
Item 3(a) above in the ordinary course of business?

 

o   Yes.

 

o   No.

 

(e)                                  At the time of your purchase of the
securities listed in Item 3(a) above, did you have any agreements or
understandings, directly or indirectly, with any person to distribute the
securities?

 

o   Yes.

 

o   No.

 

(f)                                    If your response to Item 3(e) above is
yes, please describe such agreements or understandings:

 

4.                                       NATURE OF YOUR BENEFICIAL OWNERSHIP.

 

(a)                                  If the name of the beneficial owner of the
Registrable Securities set forth in your response to Item 1(a) above is that of
a limited partnership or corporation, state the names of the general partners of
such limited partnership or the officers and directors of such corporation:

 

 

(b)                                 With respect to each general partner listed
in Item 4(a) above who is not a natural person, and is not publicly held, name
each shareholder (or holder of partnership interests, if applicable) of such
general partner. If any of these named shareholders are not natural persons or
publicly held entities, please provide the same information. This process should
be repeated until you reach natural persons or a publicly held entity.

 

 

--------------------------------------------------------------------------------


 

(c)                                  Name your controlling shareholder(s) or
other person or entity who has the ability to exercise control over you (the
“Controlling Entity”). If the Controlling Entity is not a natural person and is
not a publicly held entity, name each shareholder of such Controlling Entity. If
any of these named shareholders are not natural persons or publicly held
entities, please provide the same information. This process should be repeated
until you reach natural persons or a publicly held entity.

 

(A)(i)

 

Full legal name of Controlling Entity(ies) or natural person(s) with who have
sole or shared voting or dispositive power over the Registrable Securities:

 

 

 

 

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Fax:

 

 

 

 

 

Name of Shareholder:

 

 

 

 

 

 

(B)(i)

 

Full legal name of Controlling Entity(ies):

 

 

 

 

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Fax:

 

 

 

 

 

Name of Shareholders:

 

 

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of

 

--------------------------------------------------------------------------------


 

paper before attaching it to this Questionnaire. Please note that you may be
asked to answer additional questions depending on your responses to the
following questions.

 

5.                                       PLAN OF DISTRIBUTION.

 

The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above in Item 3 pursuant to the Registration
Statement only as follows (if at all): Such Registrable Securities may be sold
from time to time directly by the undersigned or, alternatively, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters, broker-dealers or agents, the Selling Securityholder will
be responsible for underwriting discounts or commissions or agents’ commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.

 

DATED this          day of                                   ,          

 

 

 

 

 

 

Signature of Holder

 

 

 

 

 

 

 

 

 

 

 

(Print name)

 

--------------------------------------------------------------------------------

 